UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 Commission File Number 0-26068 ACACIA RESEARCH CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 95-4405754 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 500 Newport Center Drive, Newport Beach, CA 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 480-8300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filerþ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ As of October 24, 2007, 29,911,638 shares of Acacia Research-Acacia Technologies common stock were issued and outstanding. ACACIA RESEARCH CORPORATION Table of Contents Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 (Unaudited) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II.Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Exhibit Index 20 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share information) (Unaudited) September 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 44,169 $ 32,215 Short-term investments 11,245 12,783 Accounts receivable 1,211 269 Prepaid expenses and other assets 1,429 1,187 Total current assets related to discontinued operations - Split-off of CombiMatrix Corporation - 15,552 Total current assets 58,054 62,006 Property and equipment, net of accumulated depreciation 303 221 Patents, net of accumulated amortization 15,814 18,515 Other assets 204 200 Total non-current assets related to discontinued operations - Split-off of CombiMatrix Corporation - 28,662 $ 74,375 $ 109,604 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 3,446 $ 2,201 Royalties and legal fees payable 5,529 1,684 Deferred revenues 462 360 Total current liabilities related to discontinued operations - Split-off of CombiMatrix Corporation - 3,211 Total current liabilities 9,437 7,456 Other liabilities 160 31 Total non-current liabilities related to discontinued operations - Split-off of CombiMatrix Corporation - 7,808 Total liabilities 9,597 15,295 Commitments and contingencies (Note 6) Stockholders' equity: Preferred stock Acacia Research Corporation, par value $0.001 per share; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock Acacia Research - Acacia Technologies stock, par value $0.001 per share; 100,000,000 shares authorized; 29,668,395 and 28,231,701 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 30 28 Acacia Research - CombiMatrix stock, par value $0.001 per share; 100,000,000 shares authorized; 0 and 50,365,810 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively - 50 Additional paid-in capital 156,409 326,599 Accumulated comprehensive income 2 2 Accumulated deficit (91,663 ) (232,370 ) Total stockholders' equity 64,778 94,309 $ 74,375 $ 109,604 The accompanying notes are an integral part of these consolidated financial statements. 1 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands, except share and per share information) (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenues: License fees $ 9,544 $ 8,424 $ 40,594 $ 27,512 Operating expenses: Marketing, general and administrative expenses (including non-cash stock compensation expense of $1,869 and $3,776 for the three and nine months ended September 30, 2007 and $985 and $2,922 for the three and nine months ended September 30, 2006) 5,454 3,560 13,972 10,051 Legal expenses - patents 2,027 2,354 4,463 3,803 Inventor royalties and contingent legal fees expense - patents 5,669 2,623 23,197 12,741 Amortization of patents 1,451 1,322 4,081 3,991 Write-off of patent-related intangible asset 235 - 235 297 Total operating expenses 14,836 9,859 45,948 30,883 Operating loss (5,292 ) (1,435 ) (5,354 ) (3,371 ) Interest and investment income 647 390 1,704 1,143 Loss from continuing operations before income taxes (4,645 ) (1,045 ) (3,650 ) (2,228 ) Provision for income taxes (29 ) (2 ) (177 ) (40 ) Loss from continuing operations (4,674 ) (1,047 ) (3,827 ) (2,268 ) Discontinued operations - Split-off of CombiMatrix Corporation: Loss from discontinued operations - Split-off of CombiMatrix Corporation (2,286 ) (4,329 ) (8,086 ) (15,549 ) Net loss (6,960 ) (5,376 ) (11,913 ) (17,817 ) Unrealized gains (losses) on short-term investments 3 59 (17 ) 62 Unrealized gains on foreign currency translation - 2 - 2 Comprehensive income (loss) $ (6,957 ) $ (5,315 ) $ (11,930 ) $ (17,753 ) Loss per common share: Continuing operations: Net loss from continuing operations $ (4,674 ) $ (1,047 ) $ (3,827 ) $ (2,268 ) Basic and diluted loss per share (0.16 ) (0.04 ) (0.14 ) (0.08 ) Discontinued operations - Split-off of CombiMatrix Corporation: Loss from discontinued operations - Split-off of CombiMatrix Corporation $ (2,286 ) $ (4,329 ) $ (8,086 ) $ (15,549 ) Basic and diluted loss per share (0.04 ) (0.11 ) (0.14 ) (0.39 ) Weighted average shares: Acacia Research - Acacia Technologies stock: Basic and diluted 28,739,499 27,567,848 28,296,328 27,492,410 Acacia Research - CombiMatrix stock: Basic and diluted 59,875,769 40,209,640 55,862,707 39,411,421 The accompanying notes are an integral part of these consolidated financial statements. 2 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months Ended September 30, 2007 September 30, 2006 Cash flows from operating activities: Net loss $ (11,913 ) $ (17,817 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 4,168 4,046 Non-cash stock compensation 3,776 2,922 Deferred taxes - (36 ) Loss on disposal of discontinued operations - Split-off of CombiMatrix Corporation 8,086 15,549 Write-off of patent-related intangible asset 235 297 Other (5 ) (82 ) Changes in assets and liabilities: Accounts receivable (942 ) 2,946 Prepaid expenses and other assets 133 (296 ) Accounts payable and accrued expenses 1,255 2,020 Royalties and legal fees payable 3,845 (1,415 ) Deferred revenues 102 (116 ) Net cash provided by operating activities from continuing operations 8,740 8,018 Net cash used in operating activities from discontinued operations (8,163 ) (11,717 ) Net cash provided by (used in) operating activities 577 (3,699 ) Cash flows from investing activities: Purchase of property and equipment (170 ) (124 ) Purchase of available-for-sale investments (7,726 ) (13,906 ) Sale of available-for-sale investments 9,287 17,934 Business acquisition - (16 ) Patent acquisition costs (1,595 ) (1,020 ) Net cash provided by (used in) investing activities from continuing operations (204 ) 2,868 Net cash provided by (used in) investing activities from discontinued operations (2,738 ) 5,913 Net cash provided by (used in) investing activities (2,942 ) 8,781 Cash flows from financing activities: Proceeds from the exercise of stock options 3,582 455 Net cash provided by financing activities from continuing operations 3,582 455 Net cash provided by financing activities from discontinued operations 5,369 2,090 Net cash provided by financing activities 8,951 2,545 Increase in cash and cash equivalents 6,586 7,627 Cash and cash equivalents, beginning (including cash and cash equivalents related to discontinued operations - split-off of CombiMatrix Corporation of $7,829 and $5,666, respectively) 40,044 20,164 Cash and cash equivalents, ending 46,630 27,791 Less: Cash and cash equivalents of discontinued operations, ending (2,461 ) (2,304 ) Cash and cash equivalents of continuing operations, ending $ 44,169 $ 25,487 The accompanying notes are an integral part of these consolidated financial statements. 3 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business. Acacia Research Corporation (“we,” “us” and “our”) is comprised of Acacia Research Corporation, and its wholly owned operating subsidiaries. Acacia Research Corporation’s operating subsidiaries acquire, develop, license and enforce patented technologies.Acacia Research Corporation’s operating subsidiaries generate license fee revenues and related cash flows from the granting of licenses for the use of their patented technologies.Our operating subsidiaries assist patent owners with the prosecution and development of their patent portfolios, the protection of their patented inventions from unauthorized use, the generation of licensing revenue from users of their patented technologies and, if necessary, with the enforcement against unauthorized users of their patented technologies. On a consolidated basis, our operating subsidiaries own or control the rights to 81 patent portfolios, covering technologies used in a wide variety of industries. CombiMatrix Group Split-off Transaction and Related Discontinued Operations.In January 2006, Acacia Research Corporation’s board of directors approved a plan for its wholly owned subsidiary, CombiMatrix Corporation, the primary component of Acacia Research Corporation’s CombiMatrix group, to become an independent public company.CombiMatrix Corporation’s registration statement on Form S-1 was declared effective by the Securities and Exchange Commission (“SEC”) on June 8, 2007. Following the redemption period required by Acacia Research Corporation’s Restated Certificate of Incorporation,on August 15, 2007 (the “Redemption Date”), CombiMatrix Corporation was split-off from Acacia Research Corporation through the redemption of all outstanding shares of Acacia Research-CombiMatrix common stock and the distribution of new shares of CombiMatrix Corporation common stock, on a pro-rata basis, to the holders of Acacia Research-CombiMatrix stock on the Redemption Date (the “Split-off Transaction”). On the Redemption Date, every ten (10) shares of Acacia Research-CombiMatrix stock outstanding on August 15, 2007, was redeemed for one (1) share of common stock of CombiMatrix Corporation.Subsequent to the Redemption Date, Acacia Research Corporation no longer owns any equity interests in CombiMatrix Corporation and the two companies operate independently of each other. As a result of the Split-off Transaction, we have disposed of our investment in CombiMatrix Corporation.Refer to Note 7 for information regarding presentation of the assets, liabilities, results of operations and cash flows for the CombiMatrix group as Discontinued Operations in the accompanying consolidated financial statements for all periods presented, in accordance with guidance set forth in SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS No. 144”). Capital Structure.As a result of the Split-off Transaction, the CombiMatrix group is no longer a business group of Acacia Research Corporation.As a result of the Split-off Transaction, all outstanding shares of AR-CombiMatrix stock were redeemed, and hence, all rights of holders of AR-CombiMatrix stock ceased as of the Redemption Date, except for the right, upon the surrender to the exchange agent of shares of AR-CombiMatrix stock, to receive new shares of CombiMatrix Corporation stock pursuant to the exchange ratio described above.Subsequent to the consummation of the Split-off Transaction, Acacia Research Corporation’s only class of common stock outstanding is its AR-Acacia Technologies stock. Prior to the Split-off Transaction, Acacia Research Corporation had two classes of common stock outstanding, its Acacia Research-Acacia Technologies common stock (“AR-Acacia Technologies stock”) and its Acacia Research-CombiMatrix common stock (AR-CombiMatrix stock).AR-Acacia Technologies stock was intended to reflect separately the performance of Acacia Research Corporation’s Acacia Technologies group.AR-CombiMatrix stock was intended to reflect separately the performance of Acacia Research Corporation’s CombiMatrix group.Although the AR-Acacia Technologies stock and the AR-CombiMatrix stock were intended to reflect the performance of our different business groups, they were both classes of common stock of Acacia Research Corporation and were not stock issued by the respective groups. Basis of Presentation.The accompanying unaudited consolidated financial statements include the accounts of Acacia Research Corporation and its wholly owned and majority-owned subsidiaries and investments accounted for under the equity method.Material intercompany transactions and balances have been eliminated in consolidation. The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, certain information and footnotes required by accounting principles generally accepted in the United States of America in annual financial statements have been omitted or condensed in accordance with quarterly reporting requirements of the SEC.These interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2006, as reported by us in our Annual Report on Form 10-K.The year-end consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. 4 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The consolidated financial statements of Acacia Research Corporation include all adjustments of a normal recurring nature which, in the opinion of management, are necessary for a fair statement of our financial position as of September 30, 2007, and results of operations and cash flows for the interim periods presented.The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the entire year. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Concentrations.Twolicensees individually accounted for 26% and 11% of license fee revenues recognized during the three months ended September 30, 2007, and twolicensees individually accounted for 24% and 16% of license fee revenues recognized during the nine months ended September 30, 2007. Two licensees individually accounted for 59%, and 11% of license fee revenues recognized during the three months ended September 30, 2006, and three licensees individually accounted for 11%, 12% and 18% of license fee revenues recognized during the nine months ended September 30, 2006. Two licensees individually represented approximately 39% and 36% of accounts receivable at September 30, 2007. Three licensees individually represented approximately 37%, 24% and 13% of accounts receivable at December 31, 2006. Segments.As of September 30, 2007, under the provisions of SFAS No.131, “Disclosures about Segments of an Enterprise and Related Information,” we have one reportable segment, our intellectual property acquisition, development, licensing and enforcement segment.As a result of the Split-off Transaction, as of the Redemption Date, Acacia Research Corporation has disposed of its investment in CombiMarix Corporation and no longer has an ownership interest in CombiMatrix Corporation.As such, as of the Redemption Date, the CombiMatrix group is no longer a reportable segment. Stock-Based Compensation. Effective January 1, 2006, Acacia Research Corporation adopted the provisions of Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (“SFAS No. 123R”), which sets forth the accounting requirements for “share-based” compensation payments to employees and non-employee directors and requires that compensation cost relating to share-based payment transactions be recognized in the statement of operations. The compensation cost for all stock-based awards is measured at the grant date, based on the fair value of the award, and is recognized as an expense, on a straight-line basis, over the employee’s requisite service period (generally the vesting period of the equity award) which is generally two to four years. The fair value of each option award is estimated on the date of grant using a Black-Scholes option valuation model.The fair value of restricted stock awards is determined by the product of the number of shares granted and the grant date market price of the underlying common stock. SFAS No. 123R requires stock-based compensation expense to be recorded only for those awards expected to vest using an estimated forfeiture rate.Acacia Research Corporation estimates pre-vesting option forfeitures at the time of grant and reflects the impact of estimated pre-vesting option forfeitures on compensation expense recognized. Income Taxes.Effective January 1, 2007, Acacia Research Corporation adopted FASB Interpretation No.48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes,” which clarifies the accounting for uncertainty in income taxes recognized in the financial statements in accordance with FASB Statement No.109, “Accounting for Income Taxes.” FIN 48 provides guidance on the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition.In accordance with FIN 48, a tax position is a position in a previously filed tax return or a position expected to be taken in a future tax filing that is reflected in measuring current or deferred income tax assets and liabilities. Tax positions shall be recognized only when it is more likely than not (likelihood of greater than 50%), based on technical merits, that the position will be sustained upon examination. Tax positions that meet the more likely than not threshold should be measured using a probability weighted approach as the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement.The adoption of FIN 48 did not have a material impact on our consolidated financial position, results of operations or cash flows. 5 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The total amount of unrecognized tax benefits as of January 1, 2007 and September 30, 2007 was $56,000, all of which, if recognized, would affect the effective tax rate. Acacia Research Corporation recognizes interest and penalties with respect to unrecognized tax benefits in income tax expense. We have identified no uncertain tax position for which it is reasonably possible that the total amount of unrecognized tax benefits will significantly increase or decrease within 12 months. Acacia Research Corporation is subject to taxation in the U.S. and various state jurisdictions. With no material exceptions, Acacia Research Corporation is no longer subject to U.S. federal or state examinations by tax authorities for years before 2001. At December 31, 2006, Acacia Research Corporation’s U.S. federal and state income tax net operating loss carryforwards were approximately $53,727,000 (excluding NOLs related to subsidiaries for which Acacia Research Corporation does not file a consolidated return) and $54,700,000, expiring between 2007 and 2026.Due to uncertainties surrounding our ability to generate future taxable income to realize these assets, a full valuation allowance has been established to offset our net deferred tax assets.All NOLs and tax credits generated by the continuing operations of Acacia Research Corporation and its operating subsidiaries have been retained by Acacia Research Corporation subsequent to the Split-off Transaction.Subsequent to the Split-off Transaction, all NOLs and tax credits generated by CombiMatrix Corporation and its subsidiaries have been retained by CombiMatrix Corporation and are not available to Acacia Research Corporation. Utilization of the NOL and R&D credit carryforwards may be subject to a substantial annual limitation due to ownership change limitations that may have occurred or that could occur in the future, as required by Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”), as well as similar state provisions. These ownership changes may limit the amount of NOL and R&D credit carryforwards that can be utilized annually to offset future taxable income and tax, respectively. In general, an “ownership change” as defined by Section 382 of the Code results from a transaction or series of transactions over a three-year period resulting in an ownership change of more than 50 percentage points of the outstanding stock of a company by certain stockholders or public groups.Since Acacia Research Corporation’s formation, we have raised capital through the issuance of capital stock on several occasions (both before and after its public offering) which, combined with the purchasing stockholders’ subsequent disposition of those shares, may have resulted in such an ownership change, or could result in an ownership change in the future upon subsequent disposition. We have not completed a study to assess whether an ownership change has occurred or whether there have been multiple ownership changes since our formation due to the complexity and cost associated with such a study, and the fact that there may be additional such ownership changes in the future. If we have experienced an ownership change at any time since our formation, utilization of the NOL or R&D credit carryforwards would be subject to an annual limitation under Section 382 of the Code, which is determined by first multiplying the value of Acacia Research Corporation's stock at the time of the ownership change by the applicable long-term, tax-exempt rate, and then could be subject to additional adjustments, as required. Any limitation may result in expiration of a portion of the NOL or R&D credit carryforwards before utilization. Further, until a study is completed and any limitation known, no amounts are being considered as an uncertain tax position or disclosed as an unrecognized tax benefit under FIN 48. Due to the existence of a full valuation allowance, future changes in our unrecognized tax benefits will not impact our effective tax rate. Any carryforwards that will expire prior to utilization as a result of such limitations will be removed from deferred tax assets with a corresponding reduction of the valuation allowance. 3.EARNINGS PER SHARE Earnings (Loss) Per Share. Basic earnings per share for each class of common stock is computed by dividing the income or loss allocated to each class of common stock by the weighted-average number of outstanding shares of that class of common stock. Diluted earnings per share is computed by dividing the income or loss allocated to each class of common stock by the weighted-average number of outstanding shares of that class of common stock including the dilutive effect of common stock equivalents. Potentially dilutive common stock equivalents primarily consist of employee stock options, unvested restricted stock, restricted stock unit grants and common stock purchase warrants. 6 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The earnings or losses allocated to each class of common stock are determined by Acacia Research Corporation’s board of directors. This determination is generally based on the net income or loss amounts of the corresponding group determined in accordance with accounting principles generally accepted in the United States of America, consistently applied.We believe this method of allocation to be systematic and reasonable.As a result of the Split-off Transaction,earnings or losses allocated to the CombiMatrix group are presented as Discontinued Operations in the accompanying consolidated financial statements. Subsequent to the Split-off Transaction, Acacia Research Corporation’s only class of common stock outstanding is its AR-Acacia Technologies stock. The following table presents the weighted-average number of common shares outstanding used in basic and diluted loss per share: For the Three Months Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Acacia Research - Acacia Technologies stock Basic and diluted weighted average number of common shares outstanding 28,739,499 27,567,848 28,296,328 27,492,410 Outstanding stock options and restricted stock excluded from the computation of diluted income (loss) per share because the effect of inclusion would have been anti-dilutive 5,910,137 6,520,052 5,910,137 6,520,052 Acacia Research - CombiMatrix stock (1) Basic and diluted weighted average number of common shares outstanding 59,875,769 40,209,640 55,862,707 39,411,421 All outstanding stock options excluded from the computation of diluted loss per share because the effect of inclusion would have been anti-dilutive 7,003,390 8,557,557 7,003,390 8,557,557 All outstanding common stock purchase warrants excluded from the computation of diluted loss per share because the effect of inclusion would have been anti dilutive 23,838,648 1,879,888 23,838,648 1,879,888 (1)Includes AR-CombiMatrix stock activity for the three and nine months ended September 30, 2007 up to August 15, 2007, the Redemption Date. 4.INTANGIBLE ASSETS Acacia Research Corporation’s only identifiable intangible assets at September 30, 2007 and December 31, 2006, are patents and patent rights.Patent related accumulated amortization totaled $15,828,000 and $11,802,000 as of September 30, 2007 and December 31, 2006, respectively. Our patents and patent rights have remaining estimated economic useful lives ranging from one to seven years.The weighted average remaining estimated economic useful life of our patents and patent rights is four years.Annual aggregate amortization expense is estimated to be $1,454,000 for the remainder of 2007, $4,494,000 in 2008, $4,042,000 in 2009, $3,833,000 in 2010 and $2,923,000 in 2011.At September 30, 2007 and December 31, 2006, all of our acquired intangible assets were subject to amortization. For the nine months ended September 30, 2007 and 2006, we incurred patent acquisition costs totaling $1,595,000 and $1,020,000 in connection with the acquisition of the rights to additional patent portfolios.The patents and patent rights acquired have estimated economic useful lives ranging from five to seven years. During the three months ended September 30, 2007, we recorded a non-cash impairment charge of $235,000, related to the write-off of a patent-related intangible asset.The related licensing program was completed during the third quarter of 2007 resulting in the write-off of the remaining carrying value of the patent-related intangible asset as of September 30, 2007.During the three months ended June 30, 2006, we recorded a non-cash impairment charge of $297,000, related to the write-off of a patent-related intangible asset.During the second quarter of 2006, pursuant to the terms of the respective license agreement, management elected to terminate its rights to exclusively license and enforce the patent, resulting in the write-off of the remaining carrying value of the patent-related intangible asset as of June 30, 2006. 7 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.RECENT ACCOUNTING PRONOUNCEMENTS In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities Including an Amendment of FASB Statement No. 115” (“SFAS No. 159”). SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value, with unrealized gains and losses related to these financial instruments reported in earnings at each subsequent reporting date. We do not expect the adoption of SFAS No. 159 to have a material impact, if any, on our consolidated financial position, results of operations and cash flows. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”). SFAS No. 157 establishes a common definition for fair value to be applied to US GAAP guidance requiring use of fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. We do not expect the adoption of SFAS No. 157 to have a material impact, if any, on our consolidated financial position, results of operations and cash flows. 6.COMMITMENTS AND CONTINGENCIES Litigation and Patent Enforcement Acacia Research Corporation is subject to claims, counterclaims and legal actions that arise in the ordinary course of business.Management believes that the ultimate liability with respect to these claims and legal actions, if any, will not have a material effect on our financial position, results of operations or cash flows.Operating subsidiaries of Acacia Research Corporation are often required to engage in litigation to enforce their patents and patent rights. Inventor Royalties and Contingent Legal Expenses In connection with the acquisition of certain patents and patent rights, certain operating subsidiaries of Acacia Research Corporation executed related agreements which grant to the former owners of the respective patents or patent rights, the right to receive inventor royalties based on future net license fee revenues (as defined in the respective agreements) generated as a result of licensing the respective patents or patent portfolios.Inventor royalties paid pursuant to the agreements are expensed in the consolidated statements of operations and comprehensive income (loss) in the period that the related license fee revenues are recognized. In connection with the licensing and enforcement activities of our operating subsidiaries, they may retain the services of law firms that specialize in intellectual property licensing and enforcement and patent law.These law firms may be retained on a contingent fee basis in which the law firms are paid on a scaled percentage of any negotiated license fees, settlements or judgments awarded based on how and when the license fees, settlements or judgments are obtained.In instances where there are no recoveries from potential infringers (ie. license fees), no contingent legal fees are paid; however, our operating subsidiaries may be liable for certain out of pocket legal costs incurred pursuant to the underlying legal services agreement.Legal fees advanced by contingent law firms that are required to be paid in the event that no license recoveries are obtained are expensed as incurred and included in liabilities in the consolidated balance sheet. Guarantees and Indemnifications Certain of our operating subsidiaries have made guarantees and indemnities under which they may be required to make payments to a guaranteed or indemnified party, in relation to certain transactions, including revenue transactions in the ordinary course of business.In connection with certain facility leases Acacia Research Corporation and certain of its operating subsidiaries have indemnified lessors for certain claims arising from the facilities or the leases.Acacia Research Corporation indemnifies its directors and officers to the maximum extent permitted under the laws of the State of Delaware.However, Acacia Research Corporation has a directors and officers insurance policy that may reduce its exposure in certain circumstances and may enable it to recover a portion of future amounts that may be payable, if any.The duration of the guarantees and indemnities varies and, in many cases is indefinite but subject to statute of limitations.The majority of guarantees and indemnities do not provide any limitations of the maximum potential future payments that we could be obligated to make.To date, we have made no payments related to these guarantees and indemnities.We estimate the fair value of our indemnification obligations to be insignificant based on this history and have therefore, not recorded any liability for these guarantees and indemnities in the accompanying consolidated balance sheets. 7.DISCONTINUED OPERATIONS In January 2006, Acacia Research Corporation’s board of directors approved a plan for its wholly owned subsidiary, CombiMatrix Corporation, to become an independent public company.CombiMatrix Corporation’s registration statement on Form S-1 was declared effective by the SEC on June 8, 2007.
